Citation Nr: 0730953	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for right ankle sprain. 

3. Entitlement to service connection for low back pain. 

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for skin disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant had recognized service with the Philippine 
Scouts from September 1946 to May 1949.  

This matter is before the Board of Veterans? Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
	ZACARIAS G. ROSETE	


DOCKET NO.  05-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for right ankle sprain. 

3. Entitlement to service connection for low back pain. 

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for skin disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant had recognized service with the Philippine 
Scouts from September 1946 to May 1949.  

This matter is before the Board of Veterans? Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The service medical records are presumed destroyed during a 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  VA has a heightened duty to assist when 
service medical records are unavailable.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Although the appellant has not identified having received any 
VA treatment for his claimed disabilities.  In an evaluation 
in January 1992 at the Valdez Medical Clinic in Victoria, 
Tarlac, there was a history that the appellant had been 
evaluated for hypertension at a VA Hospital.   

The appellant asserts that his current right ankle and back 
disabilities are due to in-service injuries, that tinnitus 
had onset in service due to exposure to acoustic trauma, and 
that his skin disease was first manifested in service. 

The War Department (WD) Form 53 shows that the appellant 
served as an anti-tank gun crewman.    

Based on the above, the Board determines that further 
evidentiary development is needed before the claims can be 
decided.  Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify the dates 
and locations of all VA treatment.  Advise 
him that information of record suggests he 
may have received treatment at a VA 
hospital in 1992, that the current 
information of record is insufficient to 
identify the dates and locations of his VA 
treatment, and that further information 
regarding the custodian of records is 
required in order for VA to assist him in 
obtaining such records.

2. Upon receipt of any additional records, 
schedule the veteran for: 

a). A VA orthopedic examination to 
determine whether it is at least as likely 
as not that any current right ankle or low 
back disability, if present, is due to an 
injury, disease, or event of service 
origin?  The claims folder should be 
provided to the examiner for review. 

b). A VA audiology examination to 
determine whether it is at least as likely 
as not that tinnitus, if present, is due 
to an injury, disease, or event of service 
origin?  The claims folder should be 
provided to the examiner for review. 

c). A VA skin examination to determine 
whether it is at least as likely as not 
that any current skin condition, if 
present, is due to an injury, disease, or 
event of service origin?  The claims 
folder should be provided to the examiner 
for review.  

In formulating the opinions, the examiners 
are asked to consider that term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state. 

3. After the requested development has been 
completed, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the appellant a supplemental 
statement of the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

